EXHIBIT 10.6

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (this “Agreement”) is made and entered
into by and between Adept Technology, Inc. (“Adept”) and Tri-Valley Technology
Campus, LLC (“Tri-Valley”). Adept and Tri-Valley are referred to collectively as
the “Parties,” or each is referred to individually as a “Party.” This Agreement
is a new agreement between the Parties as of October 16, 2008.

WHEREAS, Tri-Valley is the owner and lessor of real property located at 3011,
3055 and 3077 Triad Drive, Livermore, California (the “Property”);

WHEREAS, Adept is currently a tenant at 3011 Triad Drive at the Property;

WHEREAS, Adept entered into a lease with Tri-Valley Campus I, LLC (“Predecessor
Landlord”) for certain space at 3011 Triad Drive at the Property, on or about
September 18, 2000, amended by an Amendment to Lease on or about August 6, 2003
(together, the “Lease”);

WHEREAS, Adept and Tri-Valley entered a Lease Termination Agreement on or about
December 16, 2007 (the “Lease Termination Agreement,” or “LTA”);

WHEREAS, Tri-Valley filed three actions against Adept: Tri-Valley Campus I, LLC
v. Adept Technology, Inc., Case No. C08 01424, filed in the Superior Court of
the State of California in and for the County of Contra Costa on or about
May 30, 2008 and dismissed on or about July 31, 2008; Tri-Valley Technology
Campus, LLC v. Adept Technology, Inc., Case No. VG08401019, filed in the
Superior Court of the State of California in and for the County of Alameda on or
about July 29, 2008; and Tri-Valley Technology Campus, LLC v. Adept Technology,
Inc., Case No. VG08401607, filed in the Superior Court of the State of
California in and for the County of Alameda on or about July 31, 2008 (the
“Actions”);

WHEREAS, the Actions concern a dispute between the Parties concerning the force
and effect of the Lease Termination Agreement, the rights and obligations of
Adept with respect to its Lease to occupy 3011 Triad Drive at the Property, and
the tort claims that Tri-Valley asserts against Adept in the Actions (the
“Dispute”);

WHEREAS, the Parties wish to resolve their differences concerning the Dispute
and bring an end to the Actions;

WHEREAS, the Parties have consulted with their legal counsel regarding their
rights relating to the Dispute and the Actions and the facts that gave rise to
the Dispute and the Actions; and;

WHEREAS, each Party understands and agrees that this Agreement is a compromise
and settlement of disputed claims and that this Agreement should not be
construed as an admission of liability by any Party;



--------------------------------------------------------------------------------

NOW, THEREFORE, with the intent and purpose of satisfying and settling all
claims between the Parties relating specifically to the Dispute and the Actions,
and in consideration of the promises contained in this Agreement, it is agreed
as follows:

1. Remaining Lease Term and Lease Termination. The Parties agree that Adept
shall have the right to occupy 3011 Triad Drive at the Property through and
including January 31, 2009 in accordance with the terms and conditions of the
Lease. Adept agrees that it will take commercially reasonable steps in an effort
to vacate the Property on or before December 31, 2008, but in any event no later
than January 31, 2009. The Lease shall terminate on the earlier of either
January 31, 2009 or the date that Adept actually vacates the Property (the
“Lease Termination Date”). Adept shall continue to pay rent, additional rent,
and all other sums due pursuant to the Lease, through and including the Lease
Termination Date, provided, however, that Adept’s share of any amounts that
Adept is obligated to pay under the Lease, including Direct Operating Expenses
(as that term is defined in Paragraphs 6.4 and 6.5 of the Lease) or any CAM
charges, shall be assessed at a level no higher than the average monthly amount
charged to Adept during the first eight months of 2008. The Parties further
agree that in the event that Adept continues to occupy the Property on or after
January 1, 2009, Adept’s base rent shall be two (2) times Adept’s currently
agreed-upon base rent, paid on a per diem basis commencing January 1, 2009 and
terminating on the Lease Termination Date. Adept shall have no obligation
whatsoever to pay any rent, additional rent, and any other sums due pursuant to
the Lease, or make any other payment pursuant to the Lease, after the Lease
Termination Date, attributable to the period after the Lease Termination Date.
Tri-Valley states that it intends to substantially renovate the Property after
Adept vacates the Property. The Parties agree that Tri-Valley shall not assess
any additional fees, costs, or penalties associated with the condition of the
Property when Adept vacates the Property and Tri-Valley agrees to waive any and
all claims for damage against Adept relative to the Property; provided, however,
that Adept shall be responsible for (1) removing from the Property any hazardous
materials that Adept may have introduced to the Property; (2) removing all of
Adept’s furniture, fixtures, and equipment from the Property; and (3) sweeping
the Property to broom clean condition.

2. Settlement Payments. As consideration for this Agreement, the sufficiency of
which is acknowledged by each Party, the Parties agree that within two
(2) business days after counsel for Adept has received a fully executed copy of
this Agreement, including all attachments, Adept shall pay Tri-Valley
Two-Hundred Fifty Thousand Dollars ($250,000.00) as consideration for the
covenants and obligations of Tri-Valley under this Agreement (the “First
Settlement Payment”). The First Settlement Payment shall be made by wire
transfer directly to Tri-Valley’s account in the name CalSmart, LLC at Northern
Trust, Chicago Bank, ABA Number 071000152, Account Number 89346. As further
consideration for this Agreement, Adept shall deposit in a neutral escrow
account with Stewart Title and Escrow, an additional Two-Hundred Fifty Thousand
Dollars ($250,000.00) as consideration for the covenants and obligations of
Tri-Valley under this Agreement (the “Second Settlement Payment”) within two
(2) business days after the date that Adept actually vacates the Property, and
in any event no later than February 3, 2009. Within two (2) business days after
the later of the dates that Adept has deposited the Second Settlement Payment
into the neutral escrow account and the date that Adept actually vacates the
Property, Tri-Valley shall execute and file Requests for Dismissal of the
Actions, pursuant to Paragraph 3. Within two (2) business days of Tri-Valley
filing the executed Requests for Dismissal of the Actions as described in
Paragraph 3, Adept shall release the Second Settlement Payment and any interest
thereon to Tri-Valley in its entirety. In the

 

Page 2 of 8



--------------------------------------------------------------------------------

event that Tri-Valley files the executed Requests for Dismissal on or before the
date that Adept actually vacates the Property, Adept shall pay the Second
Settlement Payment directly to Tri-Valley’s account by wire transfer, in the
same manner as described herein for payment of the First Settlement Payment,
within two (2) business days after Adept actually vacates the Property, and in
any event no later than February 3, 2009.

3. Stay of the Actions and Dismissal of the Actions With Prejudice. The Parties
agree that the Actions shall be stayed for all purposes through and including
the Lease Termination Date, and that the Parties shall execute and Tri-Valley
shall file the attached Requests for Stay (attachments A, B, and C) within two
(2) business days after the execution of this Settlement Agreement and Release.
The Parties further agree that Tri-Valley shall execute and file the attached
Requests for Dismissal (attachments D and E) no later than two (2) business days
after the later of the dates that Adept has deposited the Second Settlement
Payment into the neutral escrow account and the date that Adept has actually
vacated the Property. Tri-Valley agrees to sign all papers and to take any
further action reasonably necessary to accomplish these Dismissals of the
Actions. Counsel for Tri-Valley shall promptly provide notice of the entry of
judgment dismissing both Actions with prejudice to counsel for Adept.

4. Right to Possession Commencing February 1, 2009. The Parties agree that in
the event that Adept continues to occupy the Property on February 1, 2009,
Tri-Valley shall have the right to immediate possession of the Property on or
after February 1, 2009. The Parties further agree that in the event that Adept
continues to occupy the Property on February 1, 2009, Tri-Valley shall have the
right to submit a Stipulated Judgment confirming Tri-Valley’s right to immediate
possession of the Property on or after February 1, 2009, which is attached
hereto as Attachment F. The Parties agree that the Stipulated Judgment shall be
null and void and have no legal effect whatsoever if Adept vacates the Property
on or before January 31, 2009. The Parties further agree that the Stipulated
Judgment shall provide only for immediate possession commencing on February 1,
2009, but shall not provide for any other form of relief. The Stipulated
Judgment provides that only Tri-Valley’s right to such possession shall be
immediately enforceable in the Superior Court for the County of Alameda. Any
other dispute arising in any way from the Stipulated Judgment or this Settlement
Agreement and Release shall be enforced as provided in this Settlement Agreement
and Release.

5. Lease Termination Agreement. The Parties agree that the Lease Termination
Agreement is superseded by this Agreement and has no legal effect whatsoever.

6. Releases By All Parties. As consideration for this Agreement each Party
agrees to release and waive any claims each of them may have against each other
relating to the Lease, the Lease Termination Agreement, the Dispute, and the
Actions, subject to and as set forth below in sub-paragraphs a and b below. The
releases described in this Paragraph 6 are not intended to be general mutual
releases of any and all claims as between Adept and Tri-Valley, but instead
limited releases of those claims relating specifically to the Lease, the Lease
Termination Agreement, the Dispute, and/or the Actions. The releases described
in this Paragraph 6 are not intended to release either of the Parties from their
respective future obligations under the Lease accruing from and after the date
of execution of this Agreement, including without limitation, Adept’s obligation
to pay real estate taxes and assessments with respect to the Property, whether
paid in advance or in arrears (“Future Obligations”), and is limited to the
release described in this Paragraph 6. The releases described in this Paragraph
6 shall be effective upon the last of the

 

Page 3 of 8



--------------------------------------------------------------------------------

following occurring: Adept makes the First Settlement Payment and Second
Settlement Payment, pursuant to Paragraph 2; Tri-Valley dismisses the Actions
with prejudice; and Adept actually vacates the Property. For clarification, in
the event that Adept occupies the Property after January 31, 2009, the releases
described in this Paragraph 6 shall not apply to the extent that Tri-Valley
shall be permitted to assert claims against Adept to the extent allowed by law
related to Adept’s detention of the Property after January 31, 2009.

 

  a. Release by Tri-Valley Technology Campus, LLC. Tri-Valley, for itself and
each of its officers, directors, partners, associates, trustees, managers,
property managers, investment managers, direct and indirect shareholders and
members, agents, employees, affiliates, divisions and subsidiaries, forever
releases and discharges Adept and all of its current and former partners,
associates, officers, directors, employees, agents, attorneys, accountants,
insurers, predecessors-in-interest, successors-in-interest, assigns, affiliates,
divisions and subsidiaries (the “Tri-Valley Releasee”), of and from all
disputes, claims, causes of action, actions, judgments, liens, indebtedness,
costs, damages, obligations, attorneys’ fees, losses, liabilities and demands of
whatever kind and character (“Claims”) that now exist, or may exist or have
existed, from the beginning of time to the date of this Agreement, known or
unknown, foreseen or unforeseen, liquidated or unliquidated, potential or
actual, that relate specifically to the Actions, or were alleged in the Actions,
or otherwise arise out of the Lease, the Lease Termination Agreement, and/or the
Dispute, except with respect to the Parties’ respective Future Obligations. This
release includes any and all Claims relating to or arising out of any local,
state, federal or foreign statute, ordinance, regulation, order, or common law
with respect to the Lease, the Lease Termination Agreement, and/or the Dispute,
except with respect to the Parties’ respective Future Obligations. It is further
understood and agreed that Tri-Valley waives all rights with respect to the
Lease, the Lease Termination Agreement, and/or the Dispute against the
Tri-Valley Releasee under California Civil Code Section 1542 and under any
similar laws, except with respect to the Parties’ respective Future Obligations.
Section 1542 reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding the provisions of Section 1542 and any similar laws, and for the
purpose of implementing a full and complete release and discharge of the
Tri-Valley Releasee of all Claims, Tri-Valley expressly acknowledges that this
Agreement and release are intended to include in their effect all of
Tri-Valley’s Claims against the Tri-Valley Releasee as they relate to the Lease,
the Lease Termination Agreement, the Dispute, and the Actions, except with
respect to the Parties’ respective Future Obligations, whether or not Tri-Valley
knows or suspects such to exist at the time of execution of this Agreement and
that this Agreement contemplates the extinguishment of all such Claims that
relate to the Lease, the Lease Termination Agreement, the Dispute, and the
Actions.

 

Page 4 of 8



--------------------------------------------------------------------------------

  b. Release by Adept Technology, Inc. Adept, for itself and each of its
officers, directors, partners, associates, trustees, managers, property
managers, investment managers, direct and indirect shareholders and members,
agents, employees, affiliates, divisions and subsidiaries, forever releases and
discharges Tri-Valley and all of its current and former partners, associates,
officers, directors, employees, agents, attorneys, accountants, insurers,
predecessors-in-interest, successors-in-interest, assigns, affiliates, divisions
and subsidiaries (the “Adept Releasee”), of and from all disputes, claims,
causes of action, actions, judgments, liens, indebtedness, costs, damages,
obligations, attorneys’ fees, losses, liabilities and demands of whatever kind
and character (“Claims”) that now exist, or may exist or have existed, from the
beginning of time to the date of this Agreement, known or unknown, foreseen or
unforeseen, liquidated or unliquidated, potential or actual, that relate
specifically to the Actions, or were alleged in the Actions, or otherwise arise
out of the Lease, the Lease Termination Agreement, and/or the Dispute, except
with respect to the Parties’ respective Future Obligations. This release
includes any and all Claims relating to or arising out of any local, state,
federal or foreign statute, ordinance, regulation, order, or common law with
respect to the Lease, the Lease Termination Agreement, and/or the Dispute,
except with respect to the Parties’ respective Future Obligations. It is further
understood and agreed that Adept waives all rights with respect to the Lease,
the Lease Termination Agreement, and/or the Dispute against the Adept Releasee
under California Civil Code Section 1542 and under any similar laws, except with
respect to the Parties’ respective Future Obligations. Section 1542 reads as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Notwithstanding the provisions of Section 1542 and any similar laws, and for the
purpose of implementing a full and complete release and discharge of the Adept
Releasee of all Claims, Adept expressly acknowledges that this Agreement and
release are intended to include in their effect all of Adept’s Claims against
the Adept Releasee as they relate to the Lease, the Lease Termination Agreement,
the Dispute, and the Actions, except with respect to the Parties’ respective
Future Obligations, whether or not Adept knows or suspects such to exist at the
time of execution of this Agreement and that this Agreement contemplates the
extinguishment of all such Claims that relate to the Lease, the Lease
Termination Agreement, the Dispute, and the Actions.

7. Waiver of Attorneys’ Fees, Costs, and Expenses. The Parties agree that each
Party will bear its own attorneys’ fees, costs, and expenses incurred in any way
in connection with the Dispute and/or the Actions, and that each Party waives
any right it might have to seek any such fees, costs, and/or expenses from any
other Party.

 

Page 5 of 8



--------------------------------------------------------------------------------

8. Authority to Settle. Tri-Valley warrants that it has the power, right and
authority to settle and release fully and completely all Claims that it is
settling and releasing in this Agreement. Adept warrants that it has the power,
right and authority to settle and release fully and completely all Claims that
it is settling and releasing in this Agreement.

9. Standalone Agreement. Each Party acknowledges and agrees that this Agreement
is a new, separate agreement as of October 16, 2008, and does not constitute an
amendment to the Lease other than as specifically provided herein.

10. Successors in Interest. Each Party agrees that this Agreement shall be
binding upon each Party and any successors-in-interest to each Party.

11. No Assignment. Each Party warrants and represents that it has not assigned
or transferred to any other person any of the claims, causes of action, or other
matters that are released by this Agreement.

12. Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter of the Agreement between the
Parties, and supersedes and replaces all prior negotiations and proposed
settlement agreements, written or oral. Each of the Parties to this Agreement
acknowledges that no other party to this Agreement, nor any agent or attorney of
any such party, has made any promise, representation or warranty, express or
implied, not contained in this Agreement to induce any Party to execute this
Agreement. The Parties further acknowledge that they are not executing this
Agreement in reliance on any promise, representation or warranty not contained
in this Agreement. It is expressly understood and agreed that this Agreement may
not be altered, amended, modified or otherwise changed in any respect, except by
a writing duly executed by two officers from each Party, or two officers from
each of the Parties’ respective successors or assigns in interest, or their
authorized representatives.

13. Confidentiality. The Parties and their counsel, and each of them, agree, to
the extent permitted by law, that all agreements made and orders entered during
the course of the Dispute relating to the confidentiality of information shall
survive this Agreement. This includes, without limitation, that the transcript
of the deposition taken on July 23, 2008, shall remain confidential in its
entirety, may not be used in any action or other legal proceeding for any
reason, and shall not be disclosed to any person for any reason. Tri-Valley
agrees that it shall destroy any and all copies of the deposition in its
possession or that it has provided to any other person; provided, however, that
Tri-Valley’s counsel may maintain one copy of the transcript for archival
purposes only. The Parties further agree that the terms of this Agreement and
all discussions of the Parties’ respective counsel relating to this Agreement
are strictly confidential and are not to be disclosed to any third parties
unless they have obtained the express written consent of each of the other Party
or unless disclosure is required by applicable rules, regulations, statutes,
or court order. Neither the existence of the settlement nor the existence of
this Agreement shall be confidential notwithstanding any other provisions
herein.

14. Advice of Counsel. Each Party represents that it has been represented, or
has had the opportunity to be represented, by independent legal counsel of its
own choice, throughout all

 

Page 6 of 8



--------------------------------------------------------------------------------

of the negotiations that preceded the execution of this Agreement and that it
has executed this Agreement with the consent and upon the advice of such
counsel, or that it has had the opportunity to seek such consent and advice.
Each Party acknowledges that it has read this Agreement and assents to all the
terms and conditions contained in this Agreement without any reservations and
that it has had, or has had the opportunity to have had, the same explained to
it by its own counsel, who have answered any and all questions which have been
asked of them, or which could have been asked of them, with regard to the
meaning of any of the provisions of this Agreement.

15. No Admissions. By entering into this Agreement, no Party intends to make,
nor shall be deemed to have made, any admission of any kind. The Parties agree
that they are entering into this Agreement solely for the purposes of avoiding
the costs of further litigation of the Action. This Agreement is the product of
informed negotiations and compromises of previously stated legal positions.
Nothing contained in this Agreement shall be construed as an admission by any
Party as to the merit or lack of merit of any particular claim or defense. Any
statements made in the course of negotiations have been and shall be without
prejudice to the rights of the Parties in any disputes or transactions with any
other person or entity not party to this Agreement.

16. Governing Law. This Agreement shall in all respects be interpreted,
enforced, and governed by and under the internal laws of the State of
California.

17. Enforcement of Agreement. The Parties agree that any action to enforce or
interpret this Agreement may be brought exclusively in arbitration before
Justice Edward A. Panelli in San Francisco, California. No breach of any duty or
obligation by any Party hereunder shall entitle any other Party to rescind or
terminate this Agreement, except as provided expressly herein. In any such
arbitration proceeding, the prevailing Party shall recover its reasonable
attorneys’ fees and costs. In any such arbitration proceeding, this Agreement
may be introduced into evidence to establish and enforce the settlement reached
by the Parties. In the event that Justice Panelli is not available, the Parties
agree that another arbitrator with JAMS in San Francisco, California, may hear
any such dispute.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original as against any Party who signed it, and all
of which shall constitute one and the same document.

19. Construction. The language of this Agreement shall be construed as a whole,
according to its fair meaning and intendment, and not strictly for or against
any Party, regardless of who drafted or was principally responsible for drafting
the Agreement of any specific terms or conditions hereof. This Agreement shall
be deemed to have been drafted by all Parties, and no Party shall urge
otherwise. The Parties expressly waive any presumption that might otherwise
apply to construe the terms of this Agreement against any Party on the basis
that the Party drafted this Agreement.

20. Headings. The headings of the sections of this Agreement are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement.

21. Authorization to Execute Agreement. Each Party who executes this Agreement
represents and warrants that the individual executing this Agreement on behalf
of such Party does so with the knowledge and express approval and authorization
of the Party on whose behalf the individual executes this Agreement.

 

Page 7 of 8



--------------------------------------------------------------------------------

October 16, 2008      TRI-VALLEY TECHNOLOGY CAMPUS, LLC      By:   Calsmart LLC,
its Manager      By:   RREEF America LLC, its Investment Manager      By:  

/s/ Ross T. Berry

     Its   Ross T. Berry, Managing Director October 16, 2008      TRI-VALLEY
TECHNOLOGY CAMPUS, LLC      By:   Calsmart LLC, its Manager      By:   RREEF
America LLC, its Investment Manager      By:  

/s/ Ross T. Berry

     Its   Ross T. Berry, Managing Director      TRI-VALLEY TECHNOLOGY CAMPUS,
LLC      By:   Calsmart LLC, its Manager      By:   RREEF America LLC, its
Investment Manager      By:  

/s/ Darrell Campos

     Its   Director October 16, 2008      ADEPT TECHNOLOGY, INC.      By:  

/s/ John Dulchinos

       John Dulchinos      Its President and Chief Executive Officer      By:  

/s/ Lisa Cummins

       Lisa Cummins      Its Vice-President of Finance and Chief Financial
Officer

 

Page 8 of 8